


 

Exhibit 10.47

 

NTL INCORPORATED

 

RESTRICTED STOCK AGREEMENT

 

 

THIS AGREEMENT, made as of the 6th day of May, 2004 (the “Grant Date”), between
NTL Incorporated, a Delaware corporation (the “Company”), and Robert Gale
(the “Grantee”).

 

WHEREAS, the Company wishes to grant to the Grantee, and the Grantee wishes to
accept from the Company, shares of common stock of the Company, par value $0.01
per share (the “Restricted Stock”), to be granted under and subject to the
Amended and Restated NTL 2004 Stock Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF STOCK.


 

The Company hereby grants to the Grantee, and the Grantee hereby accepts from
the Company, 11,500 shares of Restricted Stock on the terms and conditions set
forth in this Agreement.  This Agreement is also subject to the terms and
conditions set forth in the Plan.  Captialized terms used but not defined herein
shall have the meanings set forth in the Plan.

 


2.             RIGHTS OF GRANTEE.


 

Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the Grant Date, to exercise all the rights of a
stockholder with respect to the shares of Restricted Stock (whether or not the
restrictions thereon shall have lapsed), including the right to vote the shares
of Restricted Stock and the right, subject to Section 6 hereof, to receive
dividends thereon.  Notwithstanding the foregoing, prior to an applicable Lapse
Date (as defined below), the Grantee shall not be entitled to transfer, sell,
pledge, hypothecate, assign, or otherwise dispose of or encumber, the shares of
Restricted Stock subject to such Lapse Date (collectively, the “Transfer
Restrictions”).

 


3.             VESTING AND LAPSE OF TRANSFER RESTRICTIONS.


 

The Transfer Restrictions on the Restricted Stock shall lapse and the Restricted
Stock granted hereunder shall vest as follows:

 


(I)                                     AS TO 2,300 SHARES ON THE GRANT DATE;


 


(II)                                  AS TO AN ADDITIONAL 2,300 SHARES ON THE
FIRST ANNIVERSARY OF THE GRANT DATE;


 


 

--------------------------------------------------------------------------------


 


(III)                               AS TO AN ADDITIONAL 2,300 SHARES ON THE
SECOND ANNIVERSARY OF THE GRANT DATE;


 


(IV)                              AS TO AN ADDITIONAL 2,300 SHARES ON THE THIRD
ANNIVERSARY OF THE GRANT DATE; AND


 


(V)                                 AS TO AN ADDITIONAL 2,300 SHARES ON THE
FOURTH ANNIVERSARY OF THE GRANT DATE (EACH SUCH VESTING DATE, A “LAPSE DATE”).


 


4.             ESCROW AND DELIVERY OF SHARES.


 


4.1.                              CERTIFICATES REPRESENTING THE SHARES OF
RESTRICTED STOCK SHALL BE ISSUED AND HELD BY THE COMPANY IN ESCROW AND SHALL
REMAIN IN THE CUSTODY OF THE COMPANY UNTIL THEIR DELIVERY TO THE GRANTEE OR THE
GRANTEE’S ESTATE AS SET FORTH IN SECTION 4.2 HEREOF, SUBJECT TO THE GRANTEE’S
DELIVERY OF ANY DOCUMENTS WHICH THE COMPANY IN ITS DISCRETION MAY REQUIRE AS A
CONDITION TO THE ISSUANCE OF SHARES AND THE DELIVERY OF SHARES TO THE GRANTEE OR
THE GRANTEE’S ESTATE.


 


4.2.                              (A)           CERTIFICATES REPRESENTING THOSE
SHARES OF RESTRICTED STOCK IN RESPECT OF WHICH THE TRANSFER RESTRICTIONS HAVE
LAPSED PURSUANT TO SECTION 3 HEREOF SHALL BE DELIVERED TO THE GRANTEE AS SOON AS
PRACTICABLE FOLLOWING THE APPLICABLE LAPSE DATE, PROVIDED THAT THE GRANTEE HAS
SATISFIED ALL APPLICABLE WITHHOLDING REQUIREMENTS WITH RESPECT TO THE RESTRICTED
STOCK.


 

(b)           The Grantee may receive, hold, sell, or otherwise dispose of those
shares delivered to the Grantee pursuant to paragraph (a) of this Section 4.2
free and clear of the Transfer Restrictions, but subject to compliance with all
federal and state securities laws.

 


4.3.                              (A)           PRIOR TO THE APPLICABLE LAPSE
DATE, EACH STOCK CERTIFICATE EVIDENCING SHARES OF RESTRICTED STOCK AS TO WHICH
THE TRANSFER RESTRICTIONS HAVE NOT LAPSED SHALL BEAR A LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM:


 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE, RESTRICTIONS AGAINST TRANSFER AND
RIGHTS OF REPURCHASE, IF APPLICABLE) CONTAINED IN THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) BETWEEN THE REGISTERED OWNER OF THE SHARES REPRESENTED HEREBY
AND THE COMPANY.  RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT, A COPY OF WHICH IS ON FILE IN
THE OFFICE OF THE SECRETARY OF NTL INCORPORATED.”

 

2

--------------------------------------------------------------------------------


 

(b)           As soon as practicable following each applicable Lapse Date, the
Company shall issue new certificates in respect of the shares that have vested
as of such Lapse Date which shall not bear the legend set forth in paragraph
(a) of this Section 4.3, which certificates shall be delivered in accordance
with Section 4.2 hereof.

 


5.             EFFECT OF TERMINATION OF EMPLOYMENT FOR ANY REASON.


 

Upon termination of the Grantee’s employment with the Company and its
Affiliates, if applicable, for any reason, the Grantee shall forfeit the shares
of Restricted Stock which are subject to the Transfer Restrictions, and, from
and after such forfeiture, the Executive shall have no rights with respect
thereto.

 


6.             VOTING AND DIVIDEND RIGHTS.


 

All dividends declared and paid by the Company on shares of Restricted Stock
shall be deferred until the lapsing of the Transfer Restrictions pursuant to
Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate).  The
deferred dividends shall be held by the Company for the account of the Grantee. 
Upon each applicable Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Grantee (without interest).  The Company may require that the Grantee
invest any cash dividends received in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.

 


7.             NO RIGHT TO CONTINUED EMPLOYMENT.


 

Nothing in this Agreement shall be interpreted or construed to confer upon the
Grantee any right with respect to continuance of employment by the Company or
any of its Affiliates, nor shall this Agreement interfere in any way with the
right of the Company or any such Affiliate to terminate the Grantee’s employment
at any time.

 


8.             WITHHOLDING OF TAXES.


 

The Grantee shall pay to the Company the applicable federal, state and local
income taxes required by law to be withheld (the “Withholding Taxes”), if any,
upon the vesting and delivery of the Stock.  The Company shall have the right to
deduct from any payment of cash to the Grantee an amount equal to the
Withholding Taxes in satisfaction of the Grantee’s obligation to pay Withholding
Taxes.

 

3

--------------------------------------------------------------------------------



 


9.             MODIFICATION OF AGREEMENT.


 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 


10.           SEVERABILITY.


 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.

 


11.           GOVERNING LAW.


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 


12.           SUCCESSORS IN INTEREST; TRANSFER.


 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
heirs, executors, administrators and successors.  All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors. 
This Agreement is not assignable by the Grantee.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

NTL INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott E. Schubert

 

 

 

 

 

Name:

Scott E. Schubert

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Gale

 

 

 

 

Grantee

 

 

 

 

 

5

--------------------------------------------------------------------------------
